 In the Matter of NATIONAL MOTOR REBUILDING CORP.'andINTERNA-TIONAL ASSOCIATION OF MACHINISTS, DISTRICT No. 15, A. F. OF L.2Cases Nos. C-1360 and R-1.319-Decided January 15, 1940Motor Rebuilding Industry-Interference, Restraint, and Coercion:anti-unionstatements ; persuading employees to refrain from forming or joining unions ;persuading employees to sign individual contracts ; circulation of anti-unionpetition amongemployees-Company-Dominated Union:attempts to initiate andform, dominate, and interfere with Balleisen type of bargaining committees ;disestablished as agency for collective bargaining-Contract: collective, withorganization found to be company dominated, void ; "Yellow dog" ; em-ployerordered to cease and desist from giving effect thereto and tonotify inwriting each employee who signed of their invalidity-Strike:caused by employer's unfair labor practices-EmployeeStatus:strikers-Discrimination:withholding pay increases from employees who refused to signillegal contracts; discharges and lay-offs to discourage union activity; refusalto reinstate laid-off employees because of refusal to sign individual contracts andopposition to a company-dominated union ;-charges of alleged discriminatorylay-offs dismissed as to five persons-UnitAppropriate for Collective Bargain-ing:production employees excluding supervisors and electrical employees ; nocontroversy.asto-Reprc entativcs:proof of choice: comparison of applicationcards with pay roll ; majority status not affected by withdrawals induced byrespondent's unfair labor practices-CollectiveBargaining:refusal to recognizeunion ; refusal to negotiate with union; good faith ; submission of individualcontracts as counterproposals not evidence of; ordered to bargain and to enterinto signed agreement if understanding isreached-Reinstatement Ordered:strikers, laid off, discharged and employees refused reinstatement; displacementof newly hired employees ; preferentiallist-Back Pay:awarded laid off, dis-charged and employees refused reinstatement ; computation of : period betweenIntermediate Report and Order excluded as to those employees Trial Examinerfound no discrimination-RemedialOrder:special form of : grant of pay increasesdiscriminatorily denied employees.Mr. Millard L. Midonick,for the Board.Kotzen, Mann cC Siegel,of New York City, byMr. Abraham Manna,for the respondent.Mr. Pawl Hutchings,ofWashington, D. C., for the Union.Mr. Edward Scheunontann,of counsel to the Board.'Incorrectly designated National MotorRebuildingCorporationin the Pleadings andcorrected by motion at the hearing.z Incorrectly designated as A. F. of L. District No. 15 International Association ofMachinistsin the petition and corrected by motion at the hearing.19 N. L. R. B. No. 56.503 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONANDORDERSTATEMENT OF THECASEOn November 9, 1938, International Association of Machinists, Dis-trictNo. 15, A. F. of L., herein called the Union, filed with the. Re-gional Director for the Second Region (New York City) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees of National Motor Rebuilding Corp.,Brooklyn, New York, herein called the respondent, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On November 29, 1938, the Union filed with the Regional Directorcharges which, as amended by charges filed on January 24, and March8, and 10, 1939, alleged that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (2), (3), and (5) and Section 2 (6) and (7)of the Act.On December 21, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Sections 3 and 10 (c) (2),, and Article II, Section 37 (b),of National Labor Relations Board Rules and Regulations-Series 1,as amended, consolidated the complaint and representation cases andordered the Regional Director to conduct an investigation of repre-sentatives and to provide for an appropriate hearing upon due notice.Upon the charges and amended charges duly filed by the Union, theBoard by the Regional Director, issued its complaint dated January31, 1939, and its amended complaint dated March 8, 1939, furtheramended March 11, 1939, against the respondent alleging that it hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), (3), and (5) andSection 2 (6) and (7) of the Act: Copies-of the, amended complaint.as amended, and the petition, accompanied by notices of hearingthereon, were duly served upon the respondent, the Union, and theCollective Bargaining Committee of the Employees of National MotorRebuilding Corporation, herein called the Committee.The complaint, as amended, alleged in substance (1) that the re-spondent persuaded, threatened, and coerced its employees to signindividual contracts of employment, to become members of an organi-zation formed and sponsored by the respondent, and to refrain frombecoming or remaining members of the Union, and kept under sur- NATIONAL MOTOR REBUILDING 'CORPORAT'ION505veillance the meetings and meeting places of the employees who weremembers of the Union; (2) that on or about October 7, 1938, the re-spondent initiated, formed, sponsored, dominated, and contributedsupport to the Committee; (3) that on May 3 and October 14, 1938,and on January 9 and February 24, 1939, the respondent laid off anddischarged 19 employees and refused to reinstate some of them becausethey joined and assisted the Union and refused to join or assist theCommittee; (4) that on October 15, 1938, because of the discriminatorydischarges on October 14, 4 employees went on strike, and that 2 ofthem have remained on strike from that date to the date of the issuanceof the complaint; (5) that the respondent on March 1, April 1, October26,November 1, and December 1, 1938, and at all times thereafter,refused and continues to refuse to bargain collectively with the Union,the exclusive representative of the employees in an appropriate unit;and (6) that by its afore-mentioned acts the respondent interferedwith, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.On February 8, 1939, the respondent filed its answer denying theunfair labor practices alleged and the necessity and propriety of aninvestigation and certification of representatives.The respondenturges as separate and distinct defenses: (1) that the Union is astranger and an interloper and has no right to file charges under theAct; (2) that the respondent has complied with the Act, and that theaction of the Union in filing the petition and charges fostered indus-trial unrest and undermined the respondent's business thereby dimin-ishing employment; (3) that the activities of the respondent do notaffect commerce, within the meaning of the Act, and the Board there-fore has no jurisdiction; and (4) that the complaint is defective in thatthe original charge is not annexed to the complaint 3 and the amendedcharges, annexed to the complaint, do not contain clear and concisestatements of the facts constituting the alleged unfair labor practices.The answer concluded by moving that the complaint be dismissed.The motion is hereby denied.Pursuant to notice, a hearing was held in New York City fromMarch 13 to 20, 1939, inclusive, before I. L. Broadwin, the Trial Ex-aminer duly designated by the Board.The Board and-the respondentwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course-of the hearing the Trial Examiner made a numberof rulings on motions and on objections to the admission of evidence.The Board has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.$ The amended charges in this proceedingwere not supplementaryto the original chargebut in substitution therefor. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 13, 1939,the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties.He foundthat the respondent had engaged in unfair labor practices affectingcommerce, within the meaning of Section 8 (1), (2), (3), and (5) ofthe Act, and recommended that the respondent cease and desist fromthese violations, disestablish the Committee and withdraw recognitionfrom it, reinstate with back pay the employees discriminatorily dis-charged, and proceed to bargain collectively with the Union.He alsofound that some of the discharges alleged in the complaint were notdiscriminatory and recommended that the complaint be dismissed as-to them.On October 4 and 9, 1939, the respondent and the Union, respec-tively, filed exceptions to the Intermediate Report.On October 31, 1939, pursuant to notice, a hearing was held beforethe Board in Washington, D. C., for the purpose of oral argument.The Union appeared and presented oral argument.The Board has considered the exceptions and, save as they are con-sistent with the findings, conclusions, and order set forth below, findsthem to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE RESPONDENT AND ITS BUSINESSThe respondent is a New York corporation with its principal officeand place of business in Brooklyn, New York. It is engaged in re-building and selling old automobile motors. It employs about 40persons.The respondent purchased materials valued at $25,694.48 during the6-month period ending October 31, 1938, and obtained 30 per cent invalue- of such materials outside the State of New York.Its salestotaled $50,866.11 in value for the same period, and it shipped over40 per cent in value of manufactured products to States other thanNew York. Seventy-five to 90 per cent of the respondent's sales aremade through Sears, Roebuck & Co., as a result of advertising in thecatalog ofthat company.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, District No. 15, is a labororganization affiliated with the American Federation of Labor. Itadmits- to membership production employees of the respondent.The Collective Bargaining Committee of the Employees of NationalMotor Rebuilding Corporation is an unaffiliated labor organization. NATIONAL MOTOR REBUILDING 'CORPORATION507III.THEUNFAIR LABORPRACTICESA. Interference, restraint, and coercion; the Committee; and theindividual contractsOn or about and after January 1938 as found below, the Union hadasmembers a majority of the respondent's production employees.About the middle of March 1938, Frank Wernersbach, who performedthe duties of plant superintendent for the respondent,4 called JamesMcKeon, Michael Gazza, Anthony Cafiero, and Frank Haslach into theoffice of Herman Rudnick, president of the respondent, and told themthat Rudnick wanted to know the Union's demands.McKeon wasthe employee most active in organizing the Union.Gazza, Cafiero,and Haslach were foremen. They had all signed union applicationcards.Cafiero mentioned some demands the Union might make andWernersbach replied that Rudnick would never grant them. Shortlyafter the meeting the three foremen told McKeon that they were"through with the Union."Haslach added, "if you string along, I willtry to get you more money."McKeon refused, saying, "I'm in it andI think I'll stick with it."Shortly after the meeting in Rudnick's office, Hyman Lehman, adirector of the respondent, asked George Rebecchi, one of the em-ployees, whether he had signed a union application card.Rebecchiadmitted he had.Lehman asked, "Who made you, sign?"Rebecchireplied that nobody had.Lehman then said, "Do you like yourjob?" Rebecchi replied, "Yes."Lehman thereupon said, "Who madeyou sign,Mr.McKeon?" and Rebecchi denied again that hismembership in the Union had been secured through coercion.A few days thereafter Wernersbach brought a petition to the plantand showed it to some of the employees. The petition had beendrawn by Rudnick following a form created by L. L. Balleisen,secretary of the Brooklyn Chamber of Commerce. The petition,addressed to the respondent, purported to notify it that the under-signed employees had elected a bargaining committee to representthem, with authority to enter into a contract "provided it containssubstantially the provisions outlined to us by the management," andthat the representative authority of any other organization wasthereby superseded.The Union threatened to file charges with theBoard.The respondent took no further steps with respect to thepetition until the following October.On October 7, 1938, Rudnick called a meeting of the, employees inthe shop and delivered a talk in which he stated that it was necessary4The respondent denies that Wernersbach is a supervisory employee ; however, theevidence clearly shows. and we find, that he exercised supervisory powers, including thepower to hire and discharge. 508-DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the Fair Labor Standards Act that a collective bargainingcommittee be set up.He presented to the assembled employees apetition similar to the one which the respondent had circulated inMarch.At the conclusion of Rudnick's speech, Wernersbach sug-gested that the employees elect a bargaining committee in accordancewith the petition.Accordingly, the assembled employees selectedForemen Gazza and Cafiero and Constantine Hastalis and GeorgeRebecchi to constitute the Committee.Most of the employees signedthe petition under Wernersbach's observation as they left the room.On October 10 Rudnick presented a proposed collective; bargainingcontract to the Committee.The contract was drawn by Rudnickfrom forms prepared by Balleisen.Our description of the Balleisencontract inMatter of National Licorice CompanyandBakery andConfectioneryWorkers International Union of America, etc.,5de-scribes the contract offered here : "It was to be signed by each iii-dividual employee.The benefits of the contract were limited tothose employees who signed. In return, the signers relinquishedthe right to strike and the right to demand a closed shop or signedagreement with any union.They also agreed to accept a procedurenot necessarily involving the Union in the settlement of labor dis-putes, thereby eliminating the Union as a possible agency forcollective bargaining."The next day, October 11, Albert Davey, an employee, called ameeting in the shop.At the meeting, the employees unanimously re-jected this contract, and elected Davey and William Blauth to theCommittee in place of Foremen Cafiero and Gazza.Davey solicitedsuggestions from the employees, and on the basis of these suggestions,drew a proposed contract to be submitted to the respondent.On October 14 the Committee called on Rudnick to present itsproposal.Rudnick refused to recognize or confer with it on theasserted ground that it did not represent the employees because of thechange in its personnel.On the same day, 16 employees were laidoff under circumstances which we discuss below.In January 1939 Rudnick again circulated individual contracts ofemployment identical with those presented to the Committee in Octo-ber, with the exception that the Committee designated on the contractas the bargaining representative consisted of Foremen Cafiero and Has-lach and William Blauth and Arthur Zarakas.There is no evidencein the record that these persons were elected by the employees to serveon the Committee.Twenty-one employees signed the contracts. They received increasesin their hourly rates of pay, accordingly, effective on or about Janu-6 7 N. L. R.B. 537,enf'd as mod.,National Labor Relations Board v. National LicoriceCo. 104 F. (2d) 655(C. C. A. 2). NATIONAL MOTOR'REBUILDING IGORPORATION509ary 13, 1939.The five or six employees who refused to sign the indi-vidual contracts did not receive pay increases.Rudnick and thesupervisory employees persistently urged them to sign the contracts,and called their attention repeatedly to the fact that they wouldreceive increased wages when they did sign.The Committee named in the Balleisen contracts as the "collectivebargaining representative of the employees" had no rights or duties.It had no constitution or bylaws, charged no dues, had no officers orheadquarters, and possessed no membership records.The Committeewas composed at all times of one or more supervisory officials, withthe exception of the occasion in March, when Davey and Blauth wereelected to replace Michael Gazza and Cafiero and, on that occasion,Rudnick refused to recognize it.In short, the petition, the contracts, the Committee, and the re-spondent's actions with respect to them hereinabove and hereinbelowfurther set forth, represent the familiar Balleisen pattern *of em-ployer interference, restraint, coercion, support, domination, anddiscrimination.'We find that the respondent dominated and inter-fered with the formation and administration of the Committee andcontributed support thereto and that the respondent by these activi-ties, by the limitations on union activity imposed by the individualcontracts, and by the other acts and statements set forth above, inter-fered with, restrained, and coerced its employees in the exercise ofthe right of self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid and protection as guaran-teed in Section 7 of the Act.B. Discrimination1.Wage increasesWe have pointed out above that the respondent granted wage in-creases to the employees who signed the individual Balleisen contractsand thereby authorized the Committee to bargain for them. Therespondent withheld increases to the employees listed in Appendix°Ma.tter of Hopwood Retinning Co., Inc.andMetalPolishers,Buffers, Platers, andHelpers Int., Local 8 and Teamsters'Union,Local548, 4 N. L.R. B. 922 enf'd,NationalLabor Relations Board v. Hopwood Retinning Co.,98 F.(2d) 97(C. C. A.2) ;MatterofNational Licorice Co.andBakery and Confectionery Workers Int. Union of Amer.Local 405,7N. L. R. B. 537 enf'd as mod.NationalLaborRelations Board v. NationalLicorice Company,104 F.(2d) 655(C. C. A.2) ;Matter of American Manufacturing Co.,eto.andTextileWorkers' Organ. Comm. C. I.0., 5 N. L. R. B. 443, enf'dNationalLaborRelations Board v. American ManufacturingCo., 106 F. (2d) 61 (C. C. A. 2) ;Matter ofJacobsBros.Co. andUnited Elec. and Radio Workers of Amer.,Local1226, 5 N. L. R. B. 620;Matterof AtlasBag and Burlap Company,Inc.andMilton Rosenberg,etc.,1 N. L. R. B. 292. 510DECISIONS OF NATIONALLABOR RELATIONS BOARD"A," because they would not sign the illegal Balleisen contracts orauthorize the company-dominated Committee to bargain for them.It is clear that the respondent discriminated against these employeesin order to encourage membership in the Committee, and to discour-age membership in the Union.Accordingly, we find that the respondent by withholding pay in-creasesfrom the employees listed in Appendix "A" discriminated in re-gard to their hire and tenure and terms and conditions of employment,thereby encouraging membership in a labor organization, discourag-ing membership in another labor organization and interfering with,restraining, and coercing its employees in the exercise of rights guar-anteed in Section 7 of the Act.2.James McKeonJain s McKeonwas discharged on May 13, 1938, and he has not beenreinstated.The Trial Examiner found that this discharge and failureto reinstate were discriminatory.The respondent takes exception.McKeon was the leading member of the Union at the respondent'splant and an outspoken opponent of the Committee. It will be re-called that in March 1938 Foremen Gazza, Cafiero, and Haslach aban-doned the Union following a conference with Wernersbach, and that,at that time, McKeon refused to "string along" with them despiteHaslach's promise to try to get him more money if he did "stringalong."In May 1938 the respondent granted McKeon an increasein wages and Haslach promised him steady employment.At this timeHa.slach stated to McKeon : "We want to make it a big happy familyhere."McKeon replied : "The only way I will be happy is to havethe A. F. of L. in here." Shortly thereafter, on May 13, ForemanHaslach discharged McKeon.McKeon asked why he was beingdischarged and Haslach replied : "You know what for."The respondent contends that McKeon was discharged because oflack of work, and because he could not get along with his foreman.There is no showing that work had declined at the time of the dis-charge, nor is there any evidence of insubordination on the part ofMcKeon, other than Rudnick's vague and unsupported statements thatMcKeon was "running all over the shop," and that he "didn't knowwhether McKeon was boss or Haslach was boss." The record showsthatMcKeon was an efficient workman and had been praised byRudnick himself.We find that the respondent, by discharging and failing to reinstateMcKeon, discriminated in regard to his hire and tenure of employ-ment thereby discouraging membership in a labor organization, en-couraging membership in another labor organization, and interfering _NATIONAL MOTOR REBUILDING CORPORATION511with, -restraining, and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act.At the time of his lay-off McKeon received $30 per week.He hadearned approximately $32.00 per week for 2 weeks' work for anothercompany, and $3.00 per day for 2 weeks' jury duty in the SupremeCourt and 1 month's jury duty in General Sessions, from the date ofhis discharge to the date of the hearing.3.The October 14, 1938, lay-off.On October 14, 1938, the respondent laid off 16 employees : FrankOnorio, Albert Davey, H. Donaldson, A. Becker, N. Grillo, S. Onorio,A. Golembeski, H. Weiner, J. Petra.usky, A. Pasternak, E. Tasso, D.Giacalone, C.Wozne, A. Ferrante, B. Ladner, and J. Concilio.7TheTrial Examiner found that these lay-offs were discriminatory.Therespondent takes exception.These employees had signed application cards for the Union.OnOctober 7 they signed Rudnick's petition asking that the Committeebe formed.On October 10 they rejected the individual contractsRudnick offered.On October 11 they approved Davey's proposal andparticipated in the election to the Committee of two persons in placeof Foremen Haslach and Cafiero.On October 14, the day that Rud-nick refused to recognize the Committee as thus constituted, Werners-bach told these employees that they were being laid off.He gave themno specific reason for the lay-off, but told them that there might bework in a few days.On October 15 Hastalis asked Wernersbach "if the fellows wouldsign that contract, Mr. Rudnick's contract, would they have beenworking?"Wernersbach replied, "Yes."He further added, "Whydon't you play ball with the boss? If you would have played ballyou would have been working there now;"Wernersbach testified asfollows in this connection :Q. And do you remember saying you should have played ballwith the boss, do you remember that?A. Yes; I might have said something like that; something like"playing ball."It might have been something in that respect.Q. Did you have anything in mind with reference to anythingparticularly, when you said that if you did say it?A. The only thing I had in mind was, I know these fellows sowell, I couldn't understand what was the matter with them. Ihad nothing in mind.7The spelling of some of the names of these employees varies throughout the pleadingsand the record.We have adopted the spellings as they appear on the respondent's payroll. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 26 John Hurley, the union organizer, in a conferencewith. Rudnick, charged that the mass lay-off was in effect a lock-out.Rudnick did not deny this accusation at the time.The respondent contends that the employees were laid off becausebusiness had fallen off. and there was a surplus of motors in the shopawaiting orders.The evidence shows that business decreased and thatthe respondent signed a mortgage on October 1 in, order to meet itspay roll.These considerations, however, are outweighed by the cir-cumstances surrounding the lay-off and other facts revealed by therecord.There had been a much greater decline in business in Juneand July and there is no evidence that employees were laid off ordischarged at that time.Also several of the employees testified thatthere was the usual and normal amount of work to be done onOctober 14.The events with respect to the Committee and theBalleisen contracts immediately' preceding the lay-offs, andWerners-bach's statements immediately thereafter, make it abundantly clearthat the employees were laid off for their membership and activityin the Union and their opposition to the Committee.The mass lay-off was a part of the respondent's attempt at that time to compel itsproduction employees to cooperate with the Committee, as formed anddominated by the respondent.We find that the respondent on October 14, 1938, discriminatedin regard to the hire and tenure of employment of the above-namedemployees, thereby discouraging membership in a labor organization,encouraging membership in another labor organization, and inter-fering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act.Although Pasternak,Becker, Concilio, and Tasso did not testify at the hearing, the evi-dence fully establishes the right of each of them to the same reliefas the other 12, and we so find.Six of these employees were reinstated by the respondent.Fiveof them are listed in Appendix "B." 8 The record reveals that duringthe period from the lay-off on October 14 to the dates when theywere reinstated respectively, N. Grillo and D. Giacalone had earnednothing, and S. Onorio had earned approximately $25.The recorddoes not reveal how much, if anything, Pasternak, and Tasso earnedduring that period.The remaining 10 employees, who ware laidoff on October 14 and who are listed in Appendix "C", were notreinstated.The record reveals that from the' date of the lay-off tothe date of the hearing, Davey earned approximately $87.50 up toJanuary 17, 1939, and 50 cents per hour up to the date of the hearing;Wozne, approximately $1.00 per week; Ladner, approximately $30;8 The sixth,Frank Onorio,was discharged subsequent to this reinstatement.His caseis further discussed below. NATIONAL MOTOR R-EBU1LDI__S7G CORPORATION513Petrausky, approximately $66.00; Donaldson, approximately $20.00;and that Golembeski and Weiner had earned nothing during thatperiod.The record does not reveal how much, if anything, Becker,Concilio, and Ferrante had earned during the same period.4.The strike and the alleged offers of reinstatementOn October 15 Frank Gore, George Rebecchi, Lawrence Gazza, andConstantine Hastalis, went on strike in protest against the discrim-inatory lay-offs of the previous day.We find that these employeesremained employees within the meaning of Section 2 (3) of the Act.We find further that this strike was caused by unfair labor practicesof the respondent.As we find below, the respondent engaged in unfair labor practiceswithin Section 8 (5) of the Act by refusing to recognize or to bargainwith the Union, and by dealing with its employees individually.OnOctober 26 the Union requested Rudnick to negotiate with respectto the reinstatement of the laid-off employees, and with respect toan agreement on wages and conditions of employment. Rudnickreplied in substance that the condition of his business would notallow him to deal with any union.Thereafter and at different times, the respondent by letter re-quested individual employees to return to work. It was thus vir-tually impossible for the individual employees, who were at thattime picketing the respondent's plant in protest against the respond-ent'sunfair labor practices, to ascertain whether the respondentintended to reinstate all of them or only a few individuals.Severalof the employees testified that they did not return to work when theyreceived the letters because they did not know whether otheremployees had also received offers of reinstatement. In additionthey feared that, by returning individually, they would be forcedagain to capitulate to the respondent's unfair labor practices.Thattheir fear was justified is borne out by subsequent unfair labor prac-tices of the respondent which we have set forth above.Under thesecircumstances, we hold that if the respondent intended to offer un-conditional reinstatement to its employees, it was under a duty tonotify the Union of that intent. Its action in sending individualoffers to different employees at different times can only be construedas an attempt by the respondent to break the collective oppositionof its employees to the unfair labor practices by dealing with themindividually.We cannot, therefore, consider the letters to be un-conditional offers of reinstatement. 514DECISIONSOF NATIONAL'LABOR RELATIONS BOARD5.Michael GazzaMichael Gazza,assistant foreman in charge ofthe V-8 department,was discharged on January7, 1939.The Trial Examiner found thatthis discharge was not discriminatory.The Union takes exception.On November 15, 1937,Michael Gazza signed an application cardfor the Union.He withdrew after the meeting in Rudnick's officeinMarch 1938. In the same month he was elected as one of the fourmembers of the Committee.He withdrew from this position, as didForeman Cafiero, at the request of the other employees.In January 1939, Rudnick again requested employees,includingthe foremen,to sign individual contracts.On January5Rudnickdiscussed these contractswiththe employees in charge of depart-ments, including Michael Gazza.On January6Wernersbach assem-bled the employees and told themthat thosewho signed the contractswould receive pay increases.On January 7 Michael Gazza wasdischarged.Lawrence Gazza,Michael's brother, and a group of otheremployees went to Haslach and asked why Michael had been dis-charged.Haslach at first statedthat he didnot know but later said,"Mike was fired because something was said at the meeting the nightbefore."He told them they could go in and see Rudnick "but itwouldn't do any good."On Monday,January 10, Lawrence Gazza and the same group wentto see Rudnick. In response to Lawrence Gazza's question.as to whyMichael had been discharged,Rudnick replied,"thatMike didn'ttell him about the contract when they had the meeting of the headsof departments on Thursday night, but on Friday morning he hadgone over to Frank Haslach and Frank WVernersbach and told themthat he didn't like the contract."The respondent contends that Michael Gazza was discharged be-cause the amount of work in his department had decreased.Rudnickadmitted, however, that on other occasions when work in the V-8department had become slackMichaelGazza had been transferredto other departments.In view of this admission,Michael Gazza'sposition of responsibility,his previous regular and satisfactory em-ployment,.and Haslach's and Rudnick's statements with respect tothe reason for his discharge,we find that the respondent dischargedMichael Gazza because of his opposition to the respondent's inter-ference with and domination of the Committee.We find that the respondent,by discharging Michael Gazza, dis-criminated in regard to his hire and tenure of employment,therebydiscouraging membership in a labor organization and encouragingmembership in another labor organization, and interfering with, NATIONAL MOTORREBUILDI'l-KGCORPORATION515restraining,and coercing its employees in the exercise of rights guar-anteed in Section7 of the Act."6.The February 24, 1939, lay-offsThe respondent laid off 13 employees on February 24, 1939. Theamended complaint alleged that these lay-offs were discriminatoryas to five employees : Frank Onorio, S. Onorio, D. Giacalone, N.Grillo, and Lawrence Gazza, herein called charging employees.TheTrial Examiner found that these lay-offs were not discriminatory.The Union takes exception.The charging employees, other than Lawrence Gazza, were amongthose laid off on October 14, 1938. They were reinstated on variousdates thereafter.Lawrence Gazza was among those who went onstrike on October 15, 1938.He was reinstated on or about December1, 1938.The five charging employees contended that they were laid off onFebruary 24, 1939,-because they refused to sign the Balleisen con-tracts.Of the 13 employees who were laid off on February 24, 1939,however, 7 had signed the individual contracts.The record is silentas to the remaining employee.Three of the 13 employees were laterreinstated.One of these three had signed an individual contract, andtwo had not. In view of these facts, and in the absence of any evi-dence that the five charging employees were singled out because oftheir refusal to sign individual contracts, we are not persuaded thatthey were discriminatorily discharged.The complaint also alleged that the respondent discriminatorilyrefused to reinstate the charging employees.The respondent's payroll introduced in evidence shows that S. Onorio, D. Giacalone, andN. Grillo have returned to work.We shall, therefore, dismiss thisallegation of the complaint as to them.Lawrence Gazza and FrankOnorio have not been reinstated.Gazza requested reinstatementduring the same week in which he was laid off. He asked ForemanHaslach at that time why he had not been "picked to come backinstead of the other fellows," since most of those who were reinstatedwere new men who had been hired since December 1, 1938.Haslachreplied, "Well, you wouldn't satisfy the boss."Gazza and Onorioreturned again during the week of March 6-13, 1939, and in substancehad the following conversation with Haslach :He [Frank Onorio] asked Mr. Haslach why this Al Pasternackwas kept in there babbitting when he was kept out, so Haslachsaid, "You know why."' Cf.Matter of American Potash and Chemical Corp.andBorax andPotashWorkers'Union No.20181,3 N.L. R. B. 140, enf'd 98 F.(2d) 488(C. C.'A. 9). 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDSo I [Lawrence Gazza]told FrankfOnorio], "Because youwouldn't sign the contract,"and Frank asked Mr.Haslach wasthat right and Mr. Haslach said,"That's right."He nodded hishead.A new employee,Joseph Kolonics, was hired on March 3, which ison or about the time Gazza and Onorio applied for reinstatement.In view of these facts we must,and do, conclude that Gazza andOnorio were.refused reinstatement because they opposed and refusedto sign the individual contracts.We find that the respondent discriminated in regard to the hireand tenure of employment of Lawrence Gazza and Frank Onorio byrefusing to reinstate them, thereby discouraging membership in alabor organization,encouraging membership in another labor organi-zation, and interfering with, restraining,and coercing its employeesin the exercise of rights guaranteed in Section 7 of the Act.We findthat the record does not support the allegations of the complaint thatthe respondent discriminated in regard to the hire and tenure ofemployment of Frank Onorio, S. Onorio, N. Grillo, D. Giacalone,and Lawrence Gazza by discharging them on February 24, 1939, andby refusing to reinstate S. Onorio, N. Grillo and D. Giacalone,thereby discouraging membership in a labor organization.C.The refusal to bargaincollectively1.The appropriate unitThe complaint,as amended,alleges that the productionemployeesof the respondent in its Brooklyn plant,excluding clerical, mana-gerial,and supervisoryemployees,countermen,and drivers constitutea unit appropriate for purposes,of collective bargaining.The answerdoes not denythe allegation.We find that the productionemployees of the respondent in itsBrooklyn plant,excluding clerical;managerial,and supervisory em-ployees, countermen, and driversconstitute a unit appropriate for thepurposes of collective bargaining and thatsaid unit insures to em-ployees of the respondent the full benefit of their rightto self -organi-zation andcollective bargaining and otherwiseeffectuates the policiesof the Act.2.Representationby the Unionof a majority in the appropriate unitThe complaint alleges, the answer denies, and the Trial Examinerfound that the Union at all times represented a majority of the re-spondent'semployees in the appropriate unit.The respondentexcepted to the finding. NA'T'IONALMOTOR REBUILDINGCORPORATION517The respondent's pay roll introduced in evidence shows that fromJanuary 1, 1938, to the date of the hearing the maximum number ofemployees in the appropriate unit at any one time was approxi-mately 50.The Union introduced in evidence 52 application cardssignedby employees of the respondent.10Although many of thecards are undated, McKeon testified that he witnessed the signaturesof all those who signed, with the exception of three employees whohanded him their signed cards in person, and that all but three orfour of the cards had been signed prior to or about January 1, 1938.11A comparison of the application cards with the respondent's pay rollfrom January 1, 1938, to the date of the hearing shows that the Unionat all times during that period represented a majority of the employeesin the appropriate unit.On March 31 and October 26, 1938, the Union requested the re-spondent to bargain with it as the exclusive representative of therespondent's employees.Both times it offered to prove to Rudnickthat it had been designated by a majority.On both occasions Rud-nick stated his willingness to accept the Union's word that it repre-sented a majority.The respondent contends, however, that the employees, by signingthe petitions drawn by Rudnick, which purported to supersede anyauthority given by the signers to any other organization, and by.signing individual contracts, had repudiated their membership inthe Union.As we have found in Section III B, the respondent engaged inunfair labor practices by insisting that the employees sign the peti-tions and the individual contracts.The necessary effect of thiscourse of conduct was to coerce employees into designating the Com-mittee as bargaining agent by signing the petitions and the contracts.It is clear that the petitions were circulated by supervisory employeesof the respondent who urged the employees to sign and offered themwage increases as inducements.On the present record of interference, restraint, coercion, dis-crimination, and the effects thereof, we hold that the petitions andthe individual contracts do not constitute valid designations of theCommittee or genuine rescissions of the authority of the Union.Thenumber of signatures on these petitions and contracts registers noth-10 This number includes all those who signed cards from January 1,1938,to the dateof the hearing,and due to fluctuations in the pay roll includes some employees who werenot employed on any given date but who were employed on other dates.u Respondent contends that these cards are not applications for membership in theUnion which filed charges since they are headed"Application for membership.Auto-mobileMachinists Lodge,No. 447."However the cards themselves and the undisputedtestimony show that Automobile Mechanics Lodge,No. 447 and International AssociationofMachinists,District No. 15,A.F. of L.,the charging Union,are one and the sameorganization.283030-41-vol. 19--34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDing more than the success of the respondent's campaign to form andassist the Committee.The labor organization with which the re-spondent is obligated to bargain within Section 8 (5) is the onewhich by Section 9 (a) has been designated by a majority of therespondent's employees for the purposes of collective bargaining.The Union has been thus designated and this record reveals nogenuine withdrawal of such designation.A company-coerced choiceof a labor organization is clearly inoperative.12 It is equally clearthat a company-coerced defection from a labor organization isinvalid.-To hold otherwise would be to allow the respondent toavoid its obligation under Section 8 (5) by the simple expedient ofviolating Section 8 (1), (2), and (3).Accordingly, we find thaton and after January 1, 1938, the Union was the duly designated rep-resentative of the majority of the employees of the respondent, andthat there is no showing that this designation was ever validly revoked.We find that on January 1, 1938, and at all times thereafter theUnion was the duly designated representative of a majority of therespondent's employees in a unit appropriate for collective bargainingand pursuant to Section 9 (a) of the Act was the exclusive repre-sentative of all employees in such unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.3.The refusal to bargainOn March 13, 1938, John Hurley and Samuel Newman, representa-tives of the Union, visited Rudnick's office, informed him that theyrepresented a majority of the respondent's employees, and, in sub-stance demanded that the respondent cease its activities in regard tothe petitions.Rudnick replied that he was not in a position to "haveany labor relations with any union" because of the infancy of theindustry and his inability to pay mechanics' wages, and that he couldnot negotiate an understanding with respect to wages and hours oflabor with any labor organization.On October 26, 1938, Hurley and Newman requested Rudnick tobargain with the Union.Rudnick reiterated the position he hadtaken at the meeting of March 13, 1938, and added that the only wayhe could come to an agreement with his employees was by anindividual contract with each employee.On October 27, 1938, the Union submitted to the respondent aproposed contract providing for exclusive recognition and for other12C/.National Labor RelationsBoard v.StackpoleCarbon Co.,105 F.(2d)167(C. C. A. 3).13National Labor Relations Boardv.ArthurL. Colten etc.,105 F. (2d) 179(C. C. A. 6) ;National Labor Relations Board V. American Manufacturing Co., suprafootnote 6. NATIONALMOTOR REBUILDING'OORPORATION519terms with respect to working conditions.Thereafter, on November1, at another conference, Rudnick rejected substantially all of itsprovisions, including the provision for exclusive recognition.Herepeated again his determination to sign individual contracts witheach employee and not to sign a collective agreement with the Union.The union representatives nevertheless left the proposed contract withhim and asked him to submit a counterproposal.On December 1 Hurley and Newman again went to Rudnick'soffice and asked if he had reconsidered their proposal, and if he waswilling to submit a counterproposal.Rudnick gave the union rep-resentatives a mimeographed copy of the Balleisen contract which hehad requested each individual employee to sign and, according tohis own testimony, stated : "I have no counterproposal, other than acertain contract.There is what I would like in a counterproposal."The union representatives then left and no further conferences wereheld.We have already found in this and other cases, that thesolicitation of signatures to such individual contracts is an unfairlabor practice intended to discourage membership in a union. Conse-quently, it is perfectly clear that the submission of such a contractas a counterproposal is not an evidence of bona fide collectivebargaining or of the respondent's good faith.In short, the respondent, in response to the Union's demand forcollective bargaining and for exclusive recognition, refused to recognize the I7nion, to negotiate with the Union in a_ good-faith effort toarrive at understandings with respect to terms of employment andto embody such understandings, if reached, in a collective agreement.It rather forestalled collective bargaining by imposing upon its em-ployees individual contracts which prevented them from bargainingcollectively through the Union, and allowed them to deal with therespondent only as individuals or. through the company-inspiredand dominated Committee.14We find that the respondent refused to bargain collectively withthe duly designated representatives of a majority of its employeesin the appropriate unit in respect to rates of pay, wages, hours ofemployment, or other conditions of employment.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andUMatter of American Manufacturing Co., etc.andTextileWorkers'Organizing Com-mittee;f Matter of Hopwood Retinning Co.andMetal Polishers.Buffers, Platers and HelpersUnion, etc.;Matter of National LicoriceCo.andBakery and Confectionery WorkersUnion,etc.; suprafootnote 6. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantial relation to trade, traffic, and commerce among the severalStates, and led and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince we have found that the respondent has engaged in unfairlabor practices, we shall order it to cease and 'desist therefrom andto take certain affirmative action designed to effectuate the policiesof the Act and restore as nearly as possible the condition that existedprior to the commission of the unfair labor practices.We have found that the respondent dominated and interferedwith the formation and administration of the Committee and con-tributed support thereto. In order to remedy this unlawful conditionthe respondent must withdraw all recognition from the Committeefor the purposes of dealing with the respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment,and other conditions of employment.We shall, therefore, orderthe respondent to disestablish the Committee as such representative.We have found that the individual contracts signed by the respond-ent's employees were intended to and did impede the efforts and rightof the employees to form, join, or assist labor organizations andto engage in concerted activities for their mutual aid and protec-tion, and we have also found that the respondent, by'its officers andsupervisory employees, persuaded and coerced its employees to sign.the individual contracts.To restore the status quo and to free therespondent's employees from the restraint and interference involvedin and exerted by these illegal contracts, we shall order the respond-ent to give written notice to each employee who signed such a con-tract that the contracts are invalid and void because they wereentered into pursuant to an unfair labor practice within the mean-ing of the Act, that they will therefore be discontinued as a termor condition of employment and will not in any manner be enforcedor attempted to be enforced, and that the employees are not re-quired or expected to deal with the respondent through the "rep-resentatives" named in the contracts.We shall also order therespondent to post appropriate notices in its plant advising itsemployees to the same effect.This part of our order will extendtoany modification, continuation, extension, or renewal of theindividual contracts.We have found that the respondent discriminated against the em-ployees listed in Appendix "A" thereby encouraging membership intheCommittee and discouraging membership in the Union, bywithholding from them wage increases because they refused to sign NATIONAL MOTOR REBUILDING CORPORATION521individual contracts renouncing the Union and designating the Com-mittee as collective bargaining representative.We shall order therespondent, accordingly, to make whole these employees by grantingto them the increase in their wages which they would have receivedduring the time they worked for the respondent had the respondentnot thus discriminated against them.We shall also include the payincrease in any orders of back pay covering the period in which theemployee would have been working and been eligible to receive thepay increase had the respondent not thus discriminated against him.We have found that the respondent discriminated in regard to thehire and tenure and terms and conditions of employment of MichaelGazza and the employees listed in Appendix "B" and Appendix "C."Since the respondent has already reinstated the employees listed inAppendix "B," we shall not order the respondent to reinstate them.The respondent, however, has not reinstated Michael Gazza nor theemployees listed in Appendix "C." ' We shall, therefore, order therespondent to offer to Michael Gazza and to the employees listed inAppendix "C" reinstatement to their former positions or substan-tially equivalent positions.The offer of reinstatement shall be with-out prejudice to their seniority and other rights and privileges andshall be effected in the following manner : All employees hired duringor after the discharge, lay-offs, and strike in question shall, if neces-sary to provide employment for those to be offered reinstatement, bedismissed.If thereupon, by reason of a reduction in force, there isnot sufficient employment immediately available for the remainingemployees, including those to be offered reinstatement, all availablepositions shall be distributed among such remaining employees inaccordance with the, respondent's usual method of reducing its force,without discrimination against _ny employee because of his unionaffiliation or activities, following a system of. seniority to such ex-tent as has heretofore been applied in the conduct of the respondent'sbusiness.Those employees remaining after such distribution, forwhom no employment is immediately available, shall be placed upona preferential list prepared in accordance with the principles setforth in the previous sentence, and shall thereafter, in accordancewith such list, be offered employment in their former or substantiallyequivalent positions, as such employment becomes available andbefore other persons are hired for such work.We shall also order the respondent to make whole the employeeslisted in Appendix "B" and Appendix "C" for any losses of paythey may have suffered by reason of the respondent's discriminationagainst them by payment to each of the employees listed in Ap-pendix "B" and Appendix "C" of a sum of money equal to that' 522DECISIONS OF NATIONAL LABOR RELATIONS 'BOARDwhich he would normally have earned as wages from the date ofhis discharge or lay-off to the date of his reinstatement, less his netearnings 15 ifany, during said period.We shall enter the same order with respect to Michael Gazza exceptthat, since the Trial Examiner found that he was not discriminatedagainst and recommended the dismissal of the complaint with respectto him, we shall exclude from the computation of his back pay, theperiod from September 13, 1939, the date of the Intermediate Report,to the date of the Order herein.This is in accord with our usualrule.16We have found that the respondent discriminated in regard tothe hire and tenure of employment of Frank Onorio by discharginghim on October 14.We have also found that he was reinstated andagain discharged on February 24, 1939.We have found that therespondent discriminated against him by refusing to reinstate himafter his second discharge.We shall, therefore, order the respondentto offer to Frank Onorio reinstatement to his former or substantiallyequivalent position without prejudice to his seniority and other rightsand privileges to be effected in the manner set forth above.We shallalso order the respondent to make him whole for any loss of payhe may have suffered by reason of the respondent's discriminationagainst him, by payment to him of an amount equal to that whichhe would normally have earned as wages from October 14, 1938,the date of the first discrimination, to December 8, 1938, the dateof his reinstatement, less his net earnings 17 during said period, fromthe date of the respondent's refusal to reinstate him after his seconddischarge to September 13, 1939, the date of the Intermediate Report,and from the date of the Order herein to the date of the offer ofreinstatement.We have found that Lawrence Gazza, Constantine Hastalis, GeorgeRebecchi, and Frank Gore went on strike because of the respondent'sunfair labor practices.Frank Gore and George Rebecchi have not"By"net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connectionwithobtainingwork and workingelsewhere than for the respondent,which would not have been incurred but-for his unlaw-ful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoinersof America,Lumberand SaunnillWorkers' Union,Local 2590,8 N.L.R. B. 440.Moniesreceived for work performed upon Federal,State,county,municipal,or other work-relief projects are not considered as earnings,but as provided below in the Order, shallbe deducted from the sum due to the employee,and the amount thereof shall be paid overto the appropriate fiscalagency ofthe Federal,State, county,municipal,or other gov-ernment or governments which supplied the funds for said work-relief projects.Matter ofRepublic Steel Corp.andSteelWorkers' Organizing Committee,9 N. L. R.B. 219, enf'dRepublic Steel Corp.,etc. v.National Labor Relations Board,107 F.(2d) 472(C. C. A. 3).18Matter of D. R. Hafelfinger Co.,Inc.andUnited Wall PaperCraftsof North America,Local No.G,1 N. L. R. B. 760.17 See footnote 15,supra. NATIONAL MOTOR REBUILDING CORPORATION523been reinstated.We shall therefore order the respondent upon appli-cation to offer to Frank Gore and George Rebecchi immediate andfull reinstatement to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and privileges,to be effected in the .manner set forth above. Since the respondentreinstated Constantine Hastalis after the strike, we shall not orderthe respondent to reinstate, him.The respondent also reinstatedLawrence Gazza after the strike.We have found, however, thathe was later discharged and that the respondent discriminatedagainst him by refusing to reinstate him after that discharge.Weshall therefore order the respondent to offer to Lawrence Gazzareinstatement to his former or a substantially equivalent positionwithout prejudice to his seniority and other rights and privilegesto be effected in the manner set forth above.We shall order therespondent to make Lawrence Gazza whole for any loss of pay hemay have suffered by reason of the respondent's refusal to reinstatehim after his second discharge by payment to him of a sum equalto the amount which he normally would have earned as wages fromthe date of this refusal to reinstate him to the date of the offer ofreinstatement, less his net earnings 18 during said period.Since theTrial Examiner found that the refusal to reinstate him was notdiscriminatory, however, we shall, in accord with our usual practice.exclude from the computation of his back pay the period fromSeptember 13, 1938, the date of the Intermediate Report, to the dateof the Order herein.We have found that the discharges of Lawrence Gazza, FrankOnorio, S. Onorio, D. Giacalone, and N. Grillo on February 24, 1939,and the subsequent failure to reinstate S. Onorio, D. Giacalone, andN. Grillo were not discriminatory.We shall, therefore, dismiss theseallegations of the complaint.We have found that the respondent refused to bargain collectivelywith the Union as the exclusive representative of its employees inthe appropriate unit.We shall, therefore, order the respondent,upon request, to bargain collectively with the Union and, if under-standings are reached, to embody such understandings in a signedagreement.THE PETITIONSince we shall order the respondent to bargain collectively withthe Union, upon request, we need not consider the Union's petition,which will accordingly be dismissed.1S See footnote 15,supra. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings'of fact and upon theentire record in the case,the Board makes the following::CONCLUSIONS OF LAW1.International Association of Machinists,District No. 15, A. F.of L., and The Collective Bargaining Committee of the Employeesof National Motor Rebuilding Corporation are labor organizationswithin the meaning of Section 2 (5) of the Act.2.The production employees of the respondent'sBrooklyn plant,excluding clerical,managerial,and supervisory employees,counter-men, and drivers,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.3.International Association of Machinists,DistrictNo. 15, A. F.of L., was on March 31,1938, and at all times thereafter has been,the exclusive representative of all employees in such unit for thepurposes of collective bargaining within the meaning of Section9 (a) of the Act.4.by refusing to bargain collectively with International Associa-tion of Machinists,District No. 15, A. F. of L. as the exclusive repre-sentative of its employees in the appropriate unit, the respondent .has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (5) of the Act.5.By dominating and interfering with the formation and admin-istration of, and contributing support to The Collective BargainingCommittee of the Employees of National Motor Rebuilding Cor-poration,the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (2) of the Act.6.By discriminating in regard to hire and tenure and terms andconditions of employment of its employees,thereby discouragingmembership in International Association of Machinists, District No.15,A. F. of L.,and encouraging membership in The Collective Bar-gaining Committee of the Employees of National Motor RebuildingCorporation,the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(3) of the Act.7.By interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act. NATIONAL MOTOR REBUILDING 'CORPORATION525ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the. National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, National Motor Rebuilding Corp., and its officers,agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of The Collective Bargaining Committee of the EmployeesofNationalMotor Rebuilding Corporation, or the formation oradministration of any other labor organization of its employees,and contributing any support to The Collective Bargaining Commit-tee of the Employees of National Motor Rebuilding Corporation, orto any other labor organization of its employees;(b)Recognizing The Collective Bargaining Committee of theEmployees of NationalMotorRebuildingCorporation as therepresentative of any of the employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions of employment;(c)Discouragingmembership in International Association ofMachinists, District No. 15, A. F. of L., or any other labor organ-ization of its employees by discharging, laying off, or refusing toreinstate any of its employees, or 'in any other manner discriminatingin regard to hire or tenure of employment or any term or conditionof employment;(d)Giving effect to any agreement which it may have enteredinto with or through The Collective Bargaining Committee of theEmployees of National Motor Rebuilding Corporation in respectto rates of pay, wages, hours of employment, or other conditions ofemployment ;(e)Refusing to bargain collectively with International Associa-tion of Machinists, District No. 15, A. F. of L., as the exclusiverepresentative of the production employees in its employ at itsBrooklyn, New York, plant, in respect to rates of pay, wages, hoursof employment, and other conditions of employment;(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from The Collective BargainingCommittee of the Employees of National Motor Rebuilding Corpora-tion as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or conditions ofemployment, and completely disestablish The Collective Bargain-ing Committee of the Employees of National Motor Rebuilding Cor-poration as such representative;(b)Give separate, written notice to each of its employees who hassigned an individual contract or any modification, continuation, orextension thereof that such contract was entered into pursuant toan unfair labor practice, within the meaning of the National LaborRelations Act, that it is invalid and void, that it will therefore bediscontinued as a term or condition of employment and will not inany manner be enforced or attempted to be enforced, and that theemployee is not required or expected to deal with the respondentthrough the "representative" named in the contract;(c)Upon request, bargain collectively with International Asso-ciation of Machinists, District No. 15, A. F. of L., as the exclusiverepresentative of its production employees in its Brooklyn plant,excluding clerical, managerial, and supervisory employees, counter-men, and drivers, in respect to rates of pay, wages, hours of employ-ment, or other conditions of employment;(d)Offer, upon application, to Frank Gore and George Rebecchi,and, without application, to the employees listed in Appendix "C"and to Michael Gazza, Lawrence Gazza, and Frank Onorio immedi-ate and full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority and other rightsand privileges, such offer to be effected in the manner set forth inthe section entitled "The remedy" above;(e)Make whole the employees listed in Appendix "A" for anylosses of pay they have suffered because the respondent withheldfrom them the same pay increase which it granted to the employeeswho signed individual contracts by payment to each of them of asum of money equal to the pay increase which he would have re-ceived during the time he was working, had the respondent not sodiscriminated against him;(f)Make whole the employees listed in Appendix "B" and inAppendix "C"' for any loss of pay they may have suffered by reasonof the respondent's discrimination in regard to their hire and tenureand terms and conditions of employment, by payment to each ofthem, respectively of a sum of money equal to that which he would NATIONAL MOTORREBUILDING OORPORAT'ION527have earned as wages, including the wage increase effective at thetime it was granted to the employees who signed individual con-tracts,during the period from the date of the discrimination tothe date of reinstatement,less his net earnings 19 during said period;deducting,however, from the amount otherwise due to each of thesaid employees,monies received by said employees during saidperiod for work performed upon Federal, State, county,municipal,or other work-relief projects, and pay over the amount so deductedto the appropriate fiscal agency of the Federal, State,county, munic-ipal, or other government or governments which supplied the fundsfor said work-relief projects;(g)Make whole Michael Gazza and Lawrence Gazza for anyloss of pay they have suffered by reason of the respondent's dis-crimination in regard to their hire and tenure and terms and con-dition; of employment,by payment to each of them of a sum ofmoney equal to that which he would have earned as wages, includingthe wage increase effective at the time it was granted to the em-ployeeswho signed individual contracts, during the period fromthe date of the discriminations to September 13, 1939, the date ofthe Intermediate Report of the Trial Examiner, and from the dateof this Order to the date of the offer of reinstatement,less their netearnings 20during said periods;deducting,however, from theamount otherwise due to each of the said employees monies receivedby said employees during said periods for work performed uponFederal, State,county, municipal,or other work-reliefprojects, andpay over the amount so deducted to the appropriate fiscal agencyof the Federal,State, county,municipal, or other government orgovernments which supplied the funds for said work-relief projects;(h)Make whole Frank Onorio for any loss of pay he has sufferedby reason of the respondent'sdiscrimination in regard to his hireand tenure of employment(1) by payment to him of a sum of moneyequal to that which lie would have earned as wages during the periodfront October 14, 1938, the date of the first discrimination,to December8, 1938, the date of his reinstatement,less his net earnings 21 duringsaid period,and (2)by payment to him of a sum of money equal tothat whichhe would have earned as wages, including the pay increaseeffective at the time it was granted to the employees who sighed indi-vidual contracts,from the date of the second discrimination to thedate of the Intermediate Report of the Trial Examiner,and from thedate'of this Order to the date of the offer of reinstatement,less his net"See footnote 15,supra.20 See footnote 15,supra.21 See footnote 15,supra. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDearnings 22 during said periods;deducting,however, from the amountotherwise due to him, monies received by him during said periods forwork performed upon Federal,State, county,municipal,or other work-relief projects,and pay over the amount so deducted to the appropri-ate fiscal agency of the Federal,State, county,municipal,or othergovernment or governments which supplied the funds for said work-relief projects;(i)Make whole Frank Gore and George Rebecchi for any lossesof pay they may suffer by reason of the respondent's failure to re-instate them within 5 days of their application for reinstatement pur-suant to the terms of this Order;(j)Post immediately and in conspicuous places in each departmentof the respondent's plant, and maintain for a period of at least sixty(60) consecutive days from the'date of posting,notices stating : thatthe respondent will cease and desist as provided in paragraphs 1 (a),(b), (c), (d), (e),and (f)of this Order; that the respondent willtake the affirmative action set forth in paragraphs 2 (a), (b), (c). (d),(e), (f), (g), (h),and (i)of this Order; and that employees are freeto remain or become members of International Association of Machin-ists,District No. 15, A. F. of L.;(k) Notify the Regional Director for the Second Region in writingwithin ten(10) days from the date of this Order, what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint in so far as it allegesthatS.Onorio, D. Giacalone,N. Grillo, Lawrence Gazza, and FrankOnorio were discriminatorily discharged or laid off on February 24,1939,and that S.Onorio, D. Giacalone,and N.Grillo were subse-quently discriminatorily denied reinstatement,and the petition forinvestigation and certification of representatives be, and they hereby.are, dismissed.MR. WILLIAM M. LEISERSON concurring :I concur in the foregoing decision in this case,but I am of theopinion that the petition for certification of representatives filed by theUnion should have been withdrawn or dismissed before the Boardproceeded- upon the Union's charge that the respondent had engagedin unfair labor practices contrary to Section 8 (5) of the Act.APPENDIX AS. OnorioLawrence GazzaD. GiacaloneFrank OnorioN. Grillo22 See footnote15,supra. NATIONAL MOTOR REBUILDING GORPOIL TION529APPENDIX BN. GrilloA. PasternakS. OnorioF. TassoD. GiacaloneAPPENDIX CA. DaveyB. LadnerH. DonaldsonA. BeckerA. GolembeskiJ. ConcilioHenry WeinerJ. PetrauskyC.WozneJames McKeonA. Ferrante0